1                                                                    Honorable Christopher M. Alston
                                                                                          Chapter 13
2

3

4

5
                             UNITED STATES BANKRUPTCY COURT
6                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7    In Re:                                             Chapter 13
8                                                       No. 15-16261-CMA
     MILFORD OTHELLO MUHAMMAD and
9    VERNITA MARIE ROBINSON,

10                                     Debtors.
11                                                      Adversary No.: 16-01041-CMA

12   MILFORD OTHELLO MUHAMMAD and
                                                        JOINT STIPULATION OF DISMISSAL
     VERNITA MARIE ROBINSON,
                                                        OF ADVERSARY PROCEEDINGS
13                                                      WITH PREJUDICE AND WITHOUT
                                       Plaintiffs,
14                                                      COSTS
     US BANK NATIONAL ASSOCIATION, not
15   in its individual capacity but solely as Trustee
16   for the RMCA Trust, Series 2013 3-T; and
     MTC FINANCIAL, INC. a Washington
17   corporation;

18                                     Defendants.
19

20

21            Plaintiffs Milford Othello Muhammad and Vernita Robinson (“Plaintiffs”) and

22   Defendant Us Bank National Association, not in its individual capacity but solely as Trustee for
23
     the RMCA Trust, Series 2013 3-T (“Defendant”), pursuant to Rule 41 of the Federal Rules of
24
     Civil Procedure made applicable to this proceeding by Federal Rule of Bankruptcy Procedure
25
     7041, respectfully stipulate to dismissal of this adversary proceeding in its entirety, with
26
                                                                        PATRICK L. VAIL, PLLC
27   JOINT STIPULATION OF DISMISSAL OF                                1000 SECOND AVENUE, SUITE 1770
     ADVERSARY PROCEEDINGS WITH                                          SEATTLE, WASHINGTON 98104
     PREJUDICE AND WITHOUT COSTS                                       (206) 624-5824 FAX (206) 694-4601
                                                                             PVAIL@PVAILLAW.COM
     Robinson.2756.001   -1


     Case 16-01041-CMA          Doc 43    Filed 06/26/20     Ent. 06/26/20 11:36:26            Pg. 1 of 3
1    prejudice, and with all parties bearing their own costs, fees, and expenses. Defendant MTC

2    Financial shall be Dismissed via operation of the Agreed Order entered as Docket #33 entered
3
     10/27/2016.
4

5           DATED: June 26, 2020

6    STIPULATED AND AGREED:
7    /s/Patrick L. Vail
     Patrick L. Vail, #34513
8    Patrick L. Vail, PLLC
     Attorney for Debtors/Plaintiffs
9

10
     STIPULATED AND AGREED:
11   /s/Robert E. Ordal
     Robert E. Ordal, #2842
12   Robert E. Ordal, PLLC
     Attorney for Debtors/Plaintiffs
13

14
     STIPULATED AND AGREED:
15   ALDRIDGE PITE, LLP
     /s/ Jesse Baker
16   Jesse Baker, #36077
     Aldridge Pite, LLP
17   Attorney for Defendant
18

19

20

21

22

23

24

25

26
                                                                    PATRICK L. VAIL, PLLC
27   JOINT STIPULATION OF DISMISSAL OF                            1000 SECOND AVENUE, SUITE 1770
     ADVERSARY PROCEEDINGS WITH                                      SEATTLE, WASHINGTON 98104
     PREJUDICE AND WITHOUT COSTS                                   (206) 624-5824 FAX (206) 694-4601
                                                                         PVAIL@PVAILLAW.COM
     Robinson.2756.001   -2


     Case 16-01041-CMA         Doc 43    Filed 06/26/20   Ent. 06/26/20 11:36:26           Pg. 2 of 3
1                                          PROOF OF SERVICE

2            I certify that on June 26, 2020, service of the foregoing Joint Stipulation of Dismissal of

3    Adversary Proceedings with Prejudice and Without Costs has been served upon: See below

4    electronically or by depositing the same in the United States Mail and with sufficient first class

5    postage affixed to all necessary parties.

6    Milford Othello Muhammad
     Vernita Marie Robinson
7
     10037 19th Avenue Southwest
8    Seattle, WA 98146

9
             DATED, this 26th day of June.
10

11                                                                /s/ Meliza Hernandez

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                        PATRICK L. VAIL, PLLC
27   JOINT STIPULATION OF DISMISSAL OF                                1000 SECOND AVENUE, SUITE 1770
     ADVERSARY PROCEEDINGS WITH                                          SEATTLE, WASHINGTON 98104
     PREJUDICE AND WITHOUT COSTS                                       (206) 624-5824 FAX (206) 694-4601
                                                                             PVAIL@PVAILLAW.COM
     Robinson.2756.001   -3


     Case 16-01041-CMA           Doc 43     Filed 06/26/20   Ent. 06/26/20 11:36:26            Pg. 3 of 3
